With respect to a charge against one Beamer, under investigation by the Grand *901Jury, we are unable to determine on the record presented whether the People violated defendant’s constitutional rights by compelling him to testify before the Grand Jury that Beamer had committed a crime involving acts which were related to the charge of petit larceny then pending against defendant; and whether, as a consequence thereof, defendant was entitled to immunity from prosecution for the crime of which he was convicted. This record does not disclose, as defendant asserts in his brief, that he was so compelled to testify, or if so, the nature of the testimony thus given. Nolan, P. J., Beldock, Ughetta, Christ and Pette, JJ., concur.